In the Interest of J.D.S., aka B.D.S.,             From the 110th District Court
aka B.B.S., a Child                                  Of Floyd County

No. 07-12-00505-CV                                 March 8, 2013
                                                   Opinion by Justice Campbell


                                     JUDGMENT

       Pursuant to the opinion of the Court, it is ordered, adjudged and decreed that the

judgment of the trial court be affirmed.

       Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

       It is further ordered that this decision be certified below for observance.

                                           oOo